Case 1:20-cv-22051-JEM Document 21 Entered on FLSD Docket 09/21/2020 Page 1 of 1



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-22051 -CIV-MARTINEZ

  SISVEL INTERNATIONAL S.A., 3G
  LICENSING S.A., and SISVEL S.p.A.,

          Plaintiffs,


  v.

  HMD AMERICA, INC., and HMD GLOBAL
  OY,

        Defendants.
  ___________________________________________/

                  ORDER GRANTING MOTION TO APPEAR PRO HAC VICE
          THIS CAUSE came before the Court upon the motions for Matthew Moffa, Esq., Gene
  W. Lee, Esq., and William J. McCabe, Esq. to Appear Pro Hac Vice, Consent to Designation, and
  Request to Electronically Receive Notices of Electronic Filing (DE 16, 17, 18). After careful
  consideration, it is hereby:
          ORDERED AND ADJUDGED that
           The Motions to Appear Pro Hac Vice are GRANTED. Pursuant to Rule 4 of the Local
  Rules Governing Admission and Practice of Attorneys, designated local counsel Joseph W. Bain,
  Esq. shall be served with all papers in this action and ensure counsel who is appearing pro hac vice
  complies with this Court’s orders and all applicable rules. The Clerk shall provide electronic
  notification of all electronic filings to MMoffa@perkinscoie.com, GLee@perkinscoie.com, and
  WMcCabe@perkinscoie.com.
           DONE AND ORDERED in Chambers at Miami, Florida, this 21st day of September,
  2020.


                                                       ____________________________________
                                                       JOSE E. MARTINEZ
                                                       UNITED STATES DISTRICT JUDGE
